EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Burse on 13 September 2021.
The application has been amended as follows: 
Claim 41 is amended as follows:
“without ablating the mucosal surface.” in lines 8-9 is amended to --without ablating the mucosal surface, wherein the non-superficial target tissue is located within a trigone region of a urinary bladder wall of the patient.--
Claim 42 is cancelled.
Claim 48 is amended as follows:
“the urinary bladder of the patient” in lines 2-3 is amended to --a urinary bladder of the patient--
Claim 50 is amended as follows:
“the mucosal surface of the conforms” in lines 2-3 is amended to --the mucosal surface conforms--
Claim 52 is amended as follows:
“a trigone” in line 4 is amended to --the trigone region--
Claim 53 is amended as follows:
“a trigone” in lines 3-4 is amended to --the trigone region--

“The method of claim 42” in line 1 is amended to --The method of claim 41--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Edwards (US 20040186468) and Ingle et al. (US 6091995), fails to reasonably teach or suggest a method to modulate bladder function of a patient including introducing an ablation device into contact with a mucosal surface of an anterior wall of the vagina, and delivering ablation energy into non-superficial target tissue underneath the mucosal surface to ablate the non-superficial target tissue, wherein the non-superficial target tissue is located within a trigone region of a urinary bladder wall of the patient when taken in combination with the additional claim elements. Edwards and Ingle both disclose methods of treating urinary conditions, however when considered either alone or any proper combination, Edwards and Ingle fail to teach or suggest positioning an ablation device in contact with an anterior mucosal surface of the vagina to ablate the trigone region of the urinary bladder in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794